Citation Nr: 9920951	
Decision Date: 07/28/99    Archive Date: 08/03/99

DOCKET NO.  98-20 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

The veteran's dissatisfaction with the initial rating 
assigned following a grant of service connection for stress 
fracture right femoral neck.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel




INTRODUCTION

The veteran had active service from November 1992 to May 
1996.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 1997 rating decision by the Winston-Salem, 
North Carolina Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The veteran's notice of disagreement 
was received in May 1998.  A statement of the case was mailed 
to the veteran in September 1998.  The veteran's substantive 
appeal was received in October 1998.  

In the May 1997 rating decision, entitlement to service 
connection for stress fracture right foot was granted with a 
noncompensable evaluation effective May 25, 1996.  In the 
same rating decision, entitlement to service connection for a 
left ankle disability was denied.  In a July 1997 letter, the 
veteran was notified of this decision and of her procedural 
and appellate rights.  Since a notice of disagreement has not 
been received with respect to the stress fracture right foot 
and the left ankle disability, these issues are not in 
appellate status and before the Board at this time.


FINDINGS OF FACT

1.  The veteran's service-connected stress fracture right 
femoral neck has been productive of pain, but has not been 
productive of limitation of motion, since service.  

2.  There is no objective medical evidence that the veteran's 
service-connected stress fracture right femoral neck has 
caused any functional impairment.




CONCLUSION OF LAW

A rating above the initial 10 percent rating assigned 
following a grant of service connection for service-connected 
stress fracture right femoral neck from the effective date of 
service connection is not warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.7, 4.71(a), Part 4, 
Diagnostic Code 5255 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim as to this issue is well-grounded within 
the meaning of 38 U.S.C.A. § 5107 (West 1991).  That is, the 
Board finds that he has presented a plausible claim.  The 
Board is also satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107 (West 1991).

A review of the service medical records reveals that the 
veteran suffered an injury to her right hip in service, and 
began complaining of right hip pain in 1993.  After 
determining that the veteran suffered a stress fracture right 
femoral neck, she underwent surgery for her disability in 
1994, and three pins were placed in the veteran's femoral 
neck.  The veteran contends that she was discharged from 
service in May 1996 due to the severity of her right hip 
injury.

The veteran was afforded a VA medical examination in May 
1997.  At that time, the veteran asserted that she has 
experienced pain in her hip since she injured her right hip 
in 1993.  Moreover, the veteran stated that her pain is 
aggravated by stairs and walking in water which she does 
frequently in her occupation.  The veteran stated that the 
pain occurs in "flares" averaging twice daily and lasting 
around two hours.  Examination of the right hip indicated 
that the location of pain was on the lateral aspect of the 
joint, but there was no deformity, point tenderness, 
limitation of motion, or other abnormal mobility.

In a July 1997 rating decision, service connection was 
granted for stress fracture right femoral neck, and a 10 
percent evaluation was assigned for this disability, 
effective May 25, 1996. 

The only post service medical evidence of record, other than 
the December 1997 VA examination, is a February 1998 letter 
from J. Patrick Kessler, M.D., of Kessler Orthopedics & 
Sports Medicine,  to J. Seaborn Blair, III, M.D., of the 
Hatteras Medical Center.  Dr. Kessler stated that he examined 
the veteran in February 1998 for problems related to her 
right hip.  At that time, the veteran complained of 
discomfort in her right groin and stated that it occasionally 
hurt to walk.  The veteran did not complain of lower back 
pain or radiation of the pain.  Dr. Kessler noted that the 
veteran walked with a normal gait and had good bilateral, 
symmetric hip motion.  The examiner noted that the veteran 
had some mild discomfort on extremes of rotation, but nothing 
of significance.  

Currently, the veteran contends that her service-connected 
stress fracture right femoral neck has been more disabling 
since the date of the grant of service connection than has 
been represented by the 10 percent rating.  

The evaluation assigned for a service-connected disability is 
established by comparing the manifestations indicated in the 
recent medical findings with the criteria in the VA's 
Schedule for Rating Disabilities.  38 C.F.R. Part 4.  When 
there is a question as to which of two evaluations should be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

The codes for the veteran's disability in this case are 
Diagnostic Codes 5251-5253, or alternatively, Diagnostic Code 
5255.  The veteran has been rated under Diagnostic Code 5255 
which governs ratings for impairment of the femur.  The Board 
has considered all relevant diagnostic codes in the VA's 
Schedule for Rating Disabilities.  Diagnostic Code 5251 
governs ratings for limitation of extension of the thigh, and 
Diagnostic Code 5252 governs ratings for limitation of 
flexion of the thigh.  Diagnostic code 5253 governs ratings 
for impairment of the thigh, based on limitation of abduction 
and limitation of rotation.  Finally, Diagnostic Code 5255, 
which governs ratings for impairment of the femur, provides a 
10 percent evaluation for malunion of the femur with slight 
knee or hip disability.  A 20 percent rating is warranted for 
impairment of the femur where there is malunion with moderate 
knee or hip disability.  A 30 percent rating is warranted 
where there is malunion with marked knee or hip disability.  
A fracture of surgical neck with false joint warrants a 60 
percent rating.  Fracture of the shaft or anatomical neck of 
the femur with nonunion without loose motion, weightbearing 
preserved with aid of brace also warrants a 60 percent 
rating.  Finally, fracture of the shaft or anatomical neck of 
the femur with nonunion, with loose motion warrants an 80 
percent rating.  In the case of DeLuca v. Brown, 8 Vet. App. 
202 (1995), the United States Court of Appeals for Veterans 
Claims (Court) expounded on the evidence required for a full 
evaluation of orthopedic disabilities.  In the DeLuca case, 
the Court held that ratings based on limitation of motion do 
not subsume 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  It was 
also held that the provisions of 38 C.F.R. § 4.14 (avoidance 
of pyramiding) did not forbid consideration of a higher 
rating based on greater limitation of motion due to pain on 
use, including during flare-ups.  The Board noted that the 
guidance provided by the Court in DeLuca must be followed in 
adjudicating claims where a rating under the diagnostic codes 
governing limitation of motion should be considered.  

In this case, the medical evidence shows that the veteran 
experiences pain in her hip and groin area, however there is 
no objective medical evidence of functional impairment in her 
range of motion of the hip or thigh  As such, a higher rating 
under the diagnostic codes covering limitation of motion, as 
cited above, is not warranted.  Alternatively, the veteran 
may be rated under Diagnostic Code 5255 and is currently 
rated as 10 percent disabled under that code.  In order for a 
higher rating to be warranted, the medical evidence must show 
moderate knee or hip disability.  The knee is not involved, 
however, as previously noted, the veteran's service connected 
hip disability is not productive of any functional 
impairment.  According to the medical evidence of record, the 
veteran experiences pain, but is able to function in all 
activities of daily living.  As such, the rating criteria 
that most closely resembles the veteran's disability is 
malunion of the femur with slight hip disability.  
Accordingly, a higher rating is not warranted under 
Diagnostic code 5255.

According to Fenderson v. West, 12 Vet. App 119 (1999), "at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  "  Thus, the 
Board must consider the proper ratings since the effective 
date of service connection.  

In light of the medical evidence and the veteran's 
contentions indicating that he has suffered from the same 
symptoms since service, the Board finds that the level of 
severity of the veteran's service-connected disability has 
been 10 percent disabling since the effective date of service 
connection.  A rating in excess of 10 percent is not 
warranted for the reasons and bases previously set forth as 
there is no additional evidence for review.  

Accordingly, the medical evidence does not support the 
veteran's dissatisfaction with the initial 10 percent rating 
assigned following a grant of service connection for service-
connected stress fracture right femoral neck.  A rating above 
the initial 10 percent rating assigned following a grant of 
service connection for service-connected stress fracture 
right femoral neck from the effective date of service 
connection is not warranted.


ORDER

The appeal is denied.  



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals


 

